DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 depends from claim 16 which recites “wherein the reaction time is carried out continuously and the average dwell time in the reactor is from 2 to 20 minutes” while claim 25 recites “wherein the average dwell time is between 5 minutes and 30 minutes” which is broader than 2 to 20 minutes and therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-24 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasek (U.S.Pub. No. 2,865,716) in view of Reisch (U.S. Pat. No. 3,725,534).
Regarding claims 16 and 25, Hasek teaches cobalt carbonyl can be prepared by action of carbon monoxide at elevated temperatures and pressures of cobalt salts or organic acids which meets the limitation of a process for producing metal carbonyls (column 1, lines 63-70). Hasek teaches a mixture of a cobalt salt of an organic carboxylic acid and lower aliphatic primary alcohol with carbon monoxide which meets the limitation of a reaction mixture (column 2, lines 40-50). Hasek teaches mixture was placed into a stainless steel rocking-type autoclave which meets a broad and reasonable interpretation of comprising reacting a reaction mixture containing the following components in a reactor (column 4, lines 43-60). Hasek teaches cobalt salts which may be used in the invention are cobalt salts or organic carboxylic acids wherein these acids must correspond to the formula RCO2H where R is hydrogen, or an alkyl, cycloalkyl, or aryl groups such as methyl, ethyl, propyl, isopropyl, cyclohexyl, phenyl, napthyl or toluic acid and therefore meets the limitation of (a) at least one metal carboxylate of formula (MeRx)w, wherein Me is a transition metal, R is a monocarboxylate having 6 to 12 carbon atoms, x = 1, 2, 3, or 4, and w = 1, 2, or (column2, lines 20-65). Hasek teaches (b) carbon monoxide, (c) an aliphatic alcohol having 4 to 7 carbon atoms, and (d) a solvent (column 2, lines 15-50).
Furthermore, it is the position of the Office continuous process is obvious in light of batch process per MPEP §2144.04(E). Hasek teaches a reaction condition where maintained for 30 minutes (column 4, lines 50-60).
Reisch teaches “it is discovered that complex cobalt carbonyl compounds containing a cobalt tetracarbonyl anion (Co(CO)4- can be formed at high conversion levels by contacting, in a water reaction medium, a cobalt material, preferably a substantially water-soluble cobalt compound, with carbon monoxide in the presence of hydrogen, a noble metal catalyst and a salt forming promoter compound” (column 2, lines 15-30).  Reisch teaches a pressure of at least 200 psig, temperature of 120-350 °F, wherein formation reaction occurs within from 5 to 30 minutes which overlaps with from 2 to 20 minutes (column 4, lines 30-60).  It would have been obvious to one of ordinary skill in the art to hydrogen, a noble metal catalyst or a salt forming promoter compound taught by Reisch for the method of making metal carbonyls taught by Hasek because it improves conversion levels.
Regarding claim 18, Hasek teaches dicobalt octacarbonyl (column 4, lines 35-45).
Regarding claims 19-21, Hasek teaches cobalt salts which may be used in the invention are cobalt salts or organic carboxylic acids wherein these acids must correspond to the formula RCO2H where R is hydrogen, or an alkyl, cycloalkyl, or aryl groups such as methyl, ethyl, propyl, isopropyl, cyclohexyl, phenyl, napthyl or toluic acid (column2, lines 20-65).
Regarding claim 22, Hasek teaches primary alcohols such as ethyl, n-propyl, n-butyl, and isobutyl alcohols which meets the limitation of solvent has hydrocarbons or consists thereof (column 2, lines 10-25).
Regarding claim 23, Hasek teaches reaction temperature of 200 degrees Celsius (column 4, line 20-25). Hasek teaches pressure greater than 2000 psi, 137.8951 bar (column 4, lines 20-35).
Regarding claim 24, Hasek teaches 600 g of cobalt acetate in a 4,600 cc stainless steel autoclave with a carbon monoxide above 2,000 psi and less than 10,000 psi which meets the limitation of wherein the molar ratio of carbon monoxide to metal carboxylate used is greater than 3:1 (column 4).
Regarding claim 27, Hasek teaches cobalt carbonyl is a yellow crystalline solid which meets the limitation of wherein the metal carbonyl precipitates out as a solid and is removed (column 4, lines 35-70).

Regarding claims 28 and 29, Hasek teaches a 78% yield (column, 1-10)
Regarding claim 30, Hasek teaches cobalt carbonyl can be prepared by action of carbon monoxide at elevated temperatures and pressures of cobalt salts or organic acids which meets the limitation of a process for producing metal carbonyls (column 1, lines 63-70). Hasek teaches a mixture of a cobalt salt of an organic carboxylic acid and lower aliphatic primary alcohol with carbon monoxide which meets the limitation of a reaction mixture (column 2, lines 40-50). Hasek teaches mixture was placed into a stainless steel rocking-type autoclave which meets a broad and reasonable interpretation of comprising reacting a reaction mixture containing the following components in a reactor (column 4, lines 43-60). Hasek teaches cobalt salts which may be used in the invention are cobalt salts or organic carboxylic acids wherein these acids must correspond to the formula RCO2H where R is hydrogen, or an alkyl, cycloalkyl, or aryl groups such as methyl, ethyl, propyl, isopropyl, cyclohexyl, phenyl, napthyl or toluic acid and therefore meets the limitation of (a) at least one metal carboxylate of formula (MeRx)w, wherein Me is a transition metal, R is a monocarboxylate having 6 to 12 carbon atoms, x = 1, 2, 3, or 4, and w = 1, 2, or (column2, lines 20-65). Hasek teaches (b) carbon monoxide, (c) an aliphatic alcohol having 4 to 7 carbon atoms, and (d) a solvent (column 2, lines 15-50). Hasek teaches dicobalt octacarbonyl (column 4, lines 35-45). Hasek teaches a reaction condition where maintained for 30 minutes and therefore meets a broad and reasonable interpretation of wherein the average dwell time in the reactor is less than 60 minutes (column 4, lines 50-60). Hasek teaches reaction temperature of 200 degrees Celsius (column 4, line 20-25). Hasek teaches pressure greater than 2000 psi, 137.8951 bar (column 4, lines 20-35).
Claim Objections
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday- Thursday Noon- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        09/21/2022